The opinion of the Court was subsequently delivered by
Weston C. J.
There was proof of the execution of the deed of November, 1790, Samuel Lawry to Lemuel Williams, which with the subsequent possession of the deed by the grantee, was of a character to afford satisfaction upon this point. Although not acknowledged or recorded, it was good against the grantor and his heirs. Being a deed of general warranty, any title subsequently acquired by Lawry, would enure by estoppel, with regard to the land conveyed, to Williams, his grantee. When therefore, the proprietor, Titeomb, did in 1814, convey the whole lot to Lawry, the title to the twenty acres, parcel thereof, enured to Williams, and Lawry and his heirs are by law estop-ped to demand the same against Williams, his heirs or assigns.

Nonsuit confirmed.